DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on December 23, 2021, in which claims 1-20 were canceled and claims 21-33 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on December 23, and September 15, 2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 21, 27 and 28 are directed to a method, computer readable storage media, and system respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 21, 27 and 28 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
Specifically, claims 21, 27 and 28 recite “creating a first parameterized code by replacing at least one token in tokenized code with a first section of expanded code corresponding to a first computer architecture” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a first computer architecture”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the language, “creating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper.

Further, claims 21, 27 and 28 recite “creating a second parameterized code by replacing the at least one token in the tokenized code with a second section of expanded code corresponding to a second computer architecture” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “a second computer architecture”, nothing in the claim elements precludes the steps from practically being performed in a human mind. For example, but for the language, “creating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper.
The steps of "creating…; and creating..." cover performance of the limitations in the mind but for the recitation of generic computer components. They are mental steps of observation, evaluation, judgment or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claimed limitations " sending the first parameterized code to the first computer architecture and the second parameterized code to the second computer architecture”. These steps can be viewed "additional elements that amount to data gathering and can be considered to be insignificant extra solution activity (see MPEP 2106.05(g). These additional elements do not integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further the claimed “processor”, “memory”, “computer-readable storage medium” “a first and second computer architecture” are recited at a high level of generality such that they amount to on more than mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Looking at the element as a combination, the additional elements do not add anything more the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself. Accordingly, claim 21 is directed to an abstract idea.
The remaining independent claims 27 and 28 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 22-26 and 29-33 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Specifically,






Claim 22 is dependent on claim 21 and includes all the limitations of claim 21. Therefore, claim
22 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the first parameterized code conforms to a first computer programming language used by the first computer architecture, wherein the second parameterized code conforms to a second computer programming language used by the second computer architecture” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 23 is dependent on claim 22 and includes all the limitations of claim 22. Therefore, claim
23 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the first computer programming language and the second computer programming language are different languages” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 24 is dependent on claim 21 and includes all the limitations of claim 21. Therefore, claim
24 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the first parameterized code and the second parameterized code are created concurrently” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 25 is dependent on claim 21 and includes all the limitations of claim 21. Therefore, claim
25 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “generating the tokenized code by replacing instances of a string in compact code with the at least one token” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 26 is dependent on claim 21 and includes all the limitations of claim 21. Therefore, claim
26 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the first computer architecture and the second computer architecture are different computer architectures” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

The dependent claims 29-33 are also rejected for incorporating the abstract idea of their respective base claims by dependency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200409972 (involved in data from the source repository system is grouped in clusters of data items for transferring the data to a target repository)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 23, 2022